Abatement Order filed February 16, 2012.




                                         In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00249-CR
                                    ____________

                        CHARLES WAYNE HINES, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 56th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 10CR0438


                         ABATEMENT                  ORDER

      Appellant entered a plea of guilty to theft. The trial court deferred adjudication and
placed appellant under community supervision for two years. Appellant filed a notice of
appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396
(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On January 3, 2012, we
informed counsel his brief did not meet the requirements of Anders and directed him to file
a brief that meets the requirements of Anders within thirty days or his brief would be
stricken and the appeal abated for appointment of new counsel.

       No response was filed. No brief has been filed. Accordingly, appellant's brief
filed November 9, 2011, is ordered STRICKEN. Further, the case is abated and remanded
to the trial court with instructions to appoint other counsel and have a supplemental clerk's
record containing that appointment filed with the clerk of this Court within thirty days of
the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
supplemental clerk’s record is filed with this Court.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce and Christopher.




                                             2